NUMBER 13-22-00067-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                              IN RE SUSANA KARINA CANO


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Longoria
        Memorandum Opinion by Chief Justice Contreras1

        Relator Susana Karina Cano filed a petition for writ of mandamus seeking to

compel the trial court to vacate its order of December 31, 2021, which concerns, inter

alia, the validity and enforceability of a prenuptial agreement. However, relator has now

filed a pleading in this Court advising us that she no longer wishes to pursue this original

proceeding and requesting that we allow the case to proceed in the trial court. We



        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
construe relator’s pleading as a motion to dismiss.

       The Court, having examined and fully considered the motion to dismiss, is of the

opinion that it should be granted. Accordingly, we lift the stay previously imposed in this

case. See TEX. R. APP. P. 52.10(b). We grant relator’s motion to dismiss, and we dismiss

this petition for writ of mandamus.

                                                              DORI CONTRERAS
                                                              Chief Justice

Delivered and filed on the
30th day of March, 2022.




                                            2